Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
  139144(66)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
                                                                                                                        Justices


  SHARON BROOKS, Personal Representative
  of the Estate of Dominique Wade, Deceased,
                 Plaintiff-Appellee,
                                                                   SC: 139144
  v                                                                COA: 277469
                                                                   Oakland CC: 2005-065114-NO
  STARR COMMONWEALTH,
           Defendant/Cross-
           Defendant-Appellant,
  and

  BRIDGEWAY SERVICES, L.L.C.,
             Defendant/Cross-
             Plaintiff-Appellee.
  _____________________________________


        On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  March 19, 2010 of the time for filing her brief is considered, and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2010                      _________________________________________
                                                                              Clerk